Title: To Thomas Jefferson from James Lewis, Jr., 15 May 1798
From: Lewis, James, Jr.
To: Jefferson, Thomas


          
            Dr Sir
            Fredsbg 15 th. May 98
          
          Your Letter of the 9th. Inst, is at this late hour before me. In reply, I say, as a young man & a Citizen of a Country, where the hopes of every person ought to be, for the advancement of knowledge, justice & liberty I felt myself sincerely gratified by your Letter—But my heart exults when I know that you are enabled, at the proper time, to repel the attacks wch. my solicitude meant to remove.
          Permit me Sir to introduce to you a young man, Mr James Walker a relation of mine, a fellow thinker & labourer in the cause of equality, who will remain in Phila. a few days.
          I am DSir with that respect that proper motives inspire Yrs
          
            Jas Lewis jr
          
        